Citation Nr: 1524095	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Eligibility for a higher rate of payment for books and supplies under the Post 9/11 GI Bill (Chapter 33).


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002 and from February 2003 to October 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Education Center in Buffalo, New York.	


FINDING OF FACT

The Veteran has at least 30 months, but less than 36 months of active duty service after September 10, 2001 and was not discharged due to service-connected disability.  


CONCLUSION OF LAW

The criteria for a higher rate of payment for books and supplies under the Post 9/11 GI Bill have not been met.  38 C.F.R. §§ 21.9505, 21.9640 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA has certain duties to notify and assist veterans with education claims.  See 38 C.F.R. §§ 21.1031, 21.1032 (2014).  As will be discussed below, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances any error in VA notification or assistance is harmless.  

The Veteran is eligible for benefits under 38 U.S.C. chapter 33, also known as the Post-9/11 GI Bill.  He is currently eligible for 90 percent of the benefits payable under the Post-9/11 GI Bill program.  The Veteran contends that he should be eligible for 100 percent of benefits payable under that program.  

The rates of payment of educational assistance under Chapter 33 are determined based on the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640 (2014).  In relevant part, 90 percent of the maximum amounts payable is authorized for veterans with at least 30 months, but less than 36 months of qualifying service, including entry level and skill training.  The maximum amounts payable is authorized for veterans with at least 30 continuous days of qualifying service who were discharged due to service-connected disability or veterans with at least 36 months of qualifying service, including entry level and skill training.

In this case the Veteran does not allege and the evidence does not reflect that he was discharged due to service-connected disability.  Thus, entitlement to the maximum amounts payable is not warranted based on 30 days of qualifying service and discharge due to service-connected disability.  Thus, to substantiate the claim the evidence must show that the Veteran had at least 36 months of qualifying service. 

The Veteran's service dates are not in dispute.  VA and Department of Defense records indicate that the Veteran served on active duty from July 1998 to July 2002 and from February 2003 to October 2004.  In applications for VA benefits and a February 2013 Certification of Statement of Service, the Veteran has indicated the same periods of active duty.  Subtracting out the Veteran's active duty prior to September 11, 2001, the aggregate length of creditable active duty falls in the range of at least 30 months but less than 36 months.  Based on these active duty service dates, the Veteran does not qualify for more than 90 percent of the maximum amounts payable.  See 38 C.F.R. § 21.9640.  

The Veteran asserts that the time between his enlistments should count towards his qualifying service as when he reentered the Air Force in 2003 he was told that he would have no time lost, to include for purposes of education benefits.  To be clear, the Veteran does not allege that he was on active duty between July 2002 and February 2003.  In a February 2013 Certification of Statement of Service, the Veteran indicates that he was part of the "IRR" during this time frame.  The Board associates the acronym "IRR" with Individual Ready Reserve.  

As noted above, qualifying service for determining the rate of payment under Chapter 33 is based on "active duty service" after September 10, 2001.  38 C.F.R. § 21.9640.  Active duty is defined by statute and regulation.  See 38 U.S.C.A. § 101(21) (West 2014); 38 C.F.R. §§ 3.6(b), 21.9505 (2014).  Relevant to this claim, active duty means full-time duty in the regular components of the Armed Forces.  38 C.F.R. § 21.9505.  Service in the reserves, to include the ready reserves (IRR), does not constitute active duty.  See id.  

The Veteran does not allege and the evidence does not reflect that he was on full-time duty between his enlistments in the Air Force.  Thus, this period of time does not qualify as active duty service and is not creditable towards the aggregate length of creditable active duty service after September 10, 2001 for purposes of determining the rates of payment of educational assistance under Chapter 33.  

The Board is bound by applicable statutes, regulations, and precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2014).  In this case, the law is clear that reserve service does not qualify as active duty service.  As the dates of the Veteran's enlistments are not at issue and do not total at least 36 months after September 10, 2001, the claim must be denied as a matter of law.  


ORDER

Eligibility for a higher rate of payment for books and supplies under the Post 9/11 GI Bill is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


